972 F.2d 337
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.IN RE:  Sonja Margarete LAVOIE, Debtor Sonja MargareteLavoie, Appellant,v.The Town of North Attleboro, et al., Appellee.
No. 92-1495.
United States Court of Appeals,First Circuit.
August 13, 1992

Appeal from the United States District Court for the District of Massachusetts
Sonja Margarete Lavoie on brief pro se.
Thomas F. McGuire and McGuire & Callias, Inc. on brief for appellee.
D.Mass.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
Appellant's appeal from the bankruptcy court order of discharge to the district court was late.  Consequently, the district court lacked jurisdiction to hear the appeal.   In re Abdallah, 778 F.2d 75, 77 (1st Cir. 1985), cert. denied, 476 U.S. 1116 (1986).  We agree with the district court's March 17, 1992 memorandum and order and affirm its March 17, 1992 order of dismissal for the reasons stated by the district court.


2
Affirmed.